                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                             NO. 5:20-CR-00042-D

UNITED STATES OF AMERICA

               V.


TORIANS ADARYLL HUGHES

                             ORDER OF FORFEITURE

       WHEREAS, pursuant to the entry of a Memorandum ofPleaAgreementby the

defendant on July 30, 2020, the defendant's guilty plea to an offense in violation of

18 U.S.C. § 1028(a)(2), and all other evidence of record, the Court finds that the

following property is hereby forfeitable pursuant to 18 U.S.C. § 982(a)(2)(B), to wit,

$47,390.33, which represents proceeds that the defendant personally obtained

directly or indirectly as a result of unlawful activity, and for which the United States

may forfeit substitute assets pursuant to 21 U.S.C. § 853(p);

      It is hereby ORDERED, ADJUDGED and DECREED:

       1.    That based on the Memorandum of Plea Agreement, and all other evidence

of record, and pursuant to 18 U.S.C. § 982(a)(2)(B), the defendant shall forfeit the

amount of $47,390.33 to the United States as property representing the proceeds

obtained, directly or indirectly, as the result of the violation of 18 U.S.C. § 1028(a)(2);

      2.     That pursuant to Rule 32.2(e) of the Federal Rules of Criminal Procedure,

the U:r;iited States may move to amend this Order at any time to substitute specific

property to satisfy this Order of Forfeiture in whole or in part;


                                            1



            Case 5:20-cr-00042-D Document 46 Filed 11/04/20 Page 1 of 2
      3.     That any and all forfeited funds shall be deposited by the U.S. Department

of Justice or the U.S. Department of the Treasury, as soon as located or recovered,

into the U.S. Department of Justice's Assets Forfeiture Fund or the U.S. Department .

of the Treasury's Assets Forfeiture Fund in accordance with 28 U.S.C. § 524(c) and

21 U.S.C. § 881(e); and

     · 4.    That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is DIRECTED to incorporate a reference to this Order of

Forfeiture in the applicable sectionofthe Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be

final as to the defendant upon entry.

       SO ORDERED, this _4_ day of        No\/ou.lu...    , 2020.




                                         United States District Judge




                                            2



            Case 5:20-cr-00042-D Document 46 Filed 11/04/20 Page 2 of 2
